In re Poche Jr., Sheldon L.; Poche, Jana Mauroner; — Defendant(s); Applying For Writ of Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court Div. J, No. 586,593; to the Court of Appeal, First Circuit, No. 2012 CA 1829.
Not considered; not timely filed. Although Columbus Day is a legal holiday pursuant to La. R.S. 1:55(A)(1), it is not one of the specific enumerated holidays which are listed as legal holidays in La. R.S. 1:55(E)(3) for purposes of the calculation of time delays under La.Code Civ. P. art. 5059.